department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list apr - can3 i legend taxpayer a broker m ira x roth_ira y ira custodian p amount d cpa k amount f dear this is in response to a letter dated date as supplemented by a letter dated date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations you submitted the following facts and representations in connection with your request taxpayer a is retired taxpayer a maintained ira x a traditional individual_retirement_arrangement ira as described in sec_408 of the internal_revenue_code code with ira custodian p relying on the advice of broker m taxpayer a transferred the entire balance of ira x amount d to a newly opened roth_ira y also maintained with ira custodian p on date broker m made this recommendation to transfer amount d from ira x to roth_ira y without having knowledge of taxpayer a's income for taxpayer a’s adjusted_gross_income for calendar_year exceeded dollar_figure and consequently taxpayer a was not permitted to make a qualified_rollover_contribution to roth_ira y in date while preparing taxpayer a’s calendar_year federal_income_tax return cpa k discovered a form 1099r which reflected the distribution of amount d from ira x on the advice of cpa k taxpayer a contacted broker m page and requested that the rollover_contribution from ira x to roth_ira y be reversed letter for taxpayer a to sign and send back to broker m broker m dictated a which letter authorized broker m to reverse the rollover to roth_ira y taxpayer a immediately complied and returned by way of a fax transmission the signed letter of authorization dated date to broker m however broker m's receiving fax machine deleted the fax transmission of the date authorization and consequently broker m failed to instruct ira custodian p to timely recharacterize the date rollover to roth_ira y therefore broker m never instructed ira custodian p to arrange a recharacterization of the date rollover as intended by taxpayer a taxpayer a believing that the recharacterization of roth_ira y had been completed did not learn of the failure of broker m until when taxpayer a received notice from the internal_revenue_service service that he was not eligible to convert ira x to roth_ira y as shown on taxpayer a’s federal form_1040 u s individual_income_tax_return filed with respect to calendar_year taxpayers a 's adjusted_gross_income was amount f which exceeded the limit found in code sec_408a c a and 408a c c ii the return was timely filed including extensions on or about date cpa k prepared the year return with the belief that the above referred rollover to roth_ira y was reversed based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize roth_ira y as a traditional_ira with respect to your ruling requests code sec_408a and sec_4 408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question answer-6 of the t regulations describes how a taxpayer makes the election to recharacterize the ra contribution to recharacterize an amount that has been converted from a traditional_ira to a page roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income agi subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for section page relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's if the taxpayer failed to make the election because after exercising control iii reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayers a ‘s ruling_request requires the internal_revenue_service to determine whether he is eligible for relief under the provisions of sec_301_9100-3 of the regulations although taxpayer a was ineligible to convert his ira x to roth_ira y in he was unaware of this until the year upon realizing his mistake taxpayer a in a timely manner directed broker m to correct the error and to recharacterize his roth_ira y rollover_contribution however broker m failed to act as directed taxpayer a believing that the recharacterization of roth_ira y had been completed did not learn of the failure of broker m until when taxpayer a received notice from the service that he was not eligible to convert ira x to roth_ira y taxpayer a subsequently submitted this request for relief under sec_301 to the service under the set of circumstances described above we believe taxpayer a meets the requirements of clauses ii and v of sec_301 b of the regulations therefore taxpayer a is granted an extension of days as measured from the date_of_issuance of this ruling letter to recharacterize his calendar_year contribution to roth_ira y to a traditional_ira this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours technical group tances v sloan employee_plans enclosures deleted copy of letter_ruling notice of intention to disclose
